Exhibit 10.321

The Charles Schwab Corporation

Long Term Incentive Plan

(Amended and Restated December 12, 2007)

(Amended and Restated October 23, 2008)

Section 1. PURPOSE

The Charles Schwab Corporation Long Term Incentive Plan (the “Plan”) is intended
to provide financial incentives to selected management employees to contribute
to the long-term success of The Charles Schwab Corporation and its affiliated
companies (collectively the “Company”).

Section 2. DEFINITIONS

As used in this Plan, the following capitalized terms shall have the meanings
set forth below:

a) “Administrative Committee” means the committee of the Plan, which shall
consist of the individuals occupying the following three offices of the
Corporation:

Chairman of the Board of Directors

Chief Executive Officer and President

Chief Financial Officer

b) “Award” means the cash amount payable to a Participant pursuant to the
provisions of this Plan.

c) “Board” means the Board of Directors of The Charles Schwab Corporation.

d) “Change in Control” means the occurrence of any of the following events after
the effective date of the Plan but only to the extent that such change in
control transaction is a change in the ownership or effective control of the
Company or a change in the ownership of a substantial portion of the assets of
the Company as defined in the regulations promulgated under section 409A of the
Code:

 

  (1) A change in control required to be reported pursuant to Item 6(e) of
Schedule 14A of Regulation 14A under the Exchange Act;

 

  (2)

A change in the composition of the Board, as a result of which fewer than fifty
percent (50%) of the incumbent directors are directors who either (i) had been
directors of the Company twelve (12) months prior to such change or (ii) were
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of the directors who had been directors of the Company
twelve (12) months prior to such change and who were

 

1



--------------------------------------------------------------------------------

 

still in office at the time of the election or nomination;

 

  (3) Any “person” (as such term is used in sections 13(d) and 14(d) of the
Exchange Act) becomes the beneficial owner, directly or indirectly, of
securities of the Company representing thirty percent (30%) or more of the
combined voting power of the Company’s then outstanding securities ordinarily
(and apart from rights accruing under special circumstances) having the right to
vote at elections of directors (the “Base Capital Stock”); provided, however,
that any change in the relative beneficial ownership of securities of any person
resulting solely from a reduction in the aggregate number of outstanding shares
of Base Capital Stock, and any decrease thereafter in such person’s ownership of
securities, shall be disregarded until such person increases in any manner,
directly or indirectly, such person’s beneficial ownership of any securities of
the Company.

e) “Committee” means the Compensation Committee of the Board of Directors of The
Charles Schwab Corporation.

f) “Covered Employees” means a Participant who, as of the date of payment of an
Award is one of a group of “covered employees,” as defined in the Regulations
promulgated under Section 162(m) of the Internal Revenue Code of 1986, or any
successor statute.

g) “Determination Date” means the date on which the Participants, Performance
Goals and Target Awards are determined for any Performance Period.

h) “Disability” means the inability to engage in any substantial gainful
activity considering the Participant’s age, education and work experience by
reason of any medically determined physical or mental impairment that has
continued without interruption for a period of at least six months and that can
be expected to be of long, continued and indefinite duration. All determinations
as to whether a Participant has incurred a Disability shall be made by the
Employee Benefits Administration Committee of the Company, the findings of which
shall be final, binding and conclusive.

i) “Participant” means an eligible employee of the Company who has been
designated as a Participant in accordance with section 3 hereof.

j) “Performance Goal” shall mean a measure of corporate performance (such as
cumulative earnings per share), that shall be selected by the Committee to be
used as the basis for determining the amounts payable pursuant to the Plan for a
Performance Period. Performance goals shall be selected from among the
following: revenue growth, net revenue growth, operating revenue growth,
consolidated pretax profit margin, consolidated pretax operating margin,
consolidated after-tax profit margin, consolidated after-tax operating profit
margin, customer net new asset growth, stockholder return, return on assets,
earnings per share, return on equity, and return on investment.

 

2



--------------------------------------------------------------------------------

k) “Performance Period” means a period of four fiscal years of the Company, or
such other period as may be specified by the Committee, which has been
designated by the Committee as a period for which Awards may be paid pursuant to
the Plan. The Committee may authorize more than one Performance Period to be in
effect at any one time.

l) “Retirement” shall mean any termination of employment of a Participant for
any reason other than death at any time after the Participant has attained
Retirement Age. For awards granted prior to October 23, 2008, Retirement Age
shall mean age fifty (50), but only if, at the time of such termination, the
Participant has been credited with at least seven (7) Years of Service under the
Schwab Plan Retirement Savings and Investment Plan. For awards granted on or
after October 23, 2008, Retirement Age shall mean age fifty-five (55), but only
if, at the time of such termination, the Participant has been credited with at
least ten (10) Years of Service under the Schwab Plan Retirement Savings and
Investment Plan.

m) “Target Award” has the meaning assigned thereto in Section 5 (a) hereof.

Section 3. ELIGIBILITY

a) Participation in the Plan is limited to officers (and officer equivalents) of
the Company, as may be selected for participation in the Plan by the Committee
as of each Determination Date.

b) Participants generally shall be selected at the beginning of the Performance
Period. After the Performance Period has commenced, the Committee shall have the
authority to designate additional Eligible Participants under this Plan, and the
amount of the Award payable to such individuals who become Participants after
the Determination Date for that Performance Period shall be pro-rated to reflect
the portion of the Performance Period during which such Eligible Participant was
a Participant in the Plan.

Section 4. PLAN TERM

The Plan shall become effective as of January 1, 2003, and shall continue in
effect until terminated by the Committee.

Section 5. PERFORMANCE CRITERIA AND TARGET AWARDS

a) Performance Period and Target Awards. The length of each Performance Period
shall be the four year period commencing as of any Determination Date, or such
other period as may be specified by the Committee. On the Determination Date for
a Performance Period, the Committee shall determine for each Participant an
amount, which may be expressed in Plan Units, that shall be payable to the
Participant as an Award for that Performance Period if the Performance Goal for
that Performance Period is achieved (the “Target Award”). The Committee shall
have the authority to delegate to the Company’s executive management the
authority to issue Target Awards to Participants, other than executive officers.

 

3



--------------------------------------------------------------------------------

b) Performance Goals. As of the Determination Date for a Performance Period, the
Committee shall establish a Performance Goal for the Performance Period. The
Committee may specify that the Performance Goal may include a threshold level of
performance below which no Award shall be payable, levels of performance at
which specified percentages or multiples of the Target Award shall be payable,
and a maximum level of performance above which no additional Award shall be
paid; provided that in calculating the value of an Award, the maximum multiple
shall be 400% of the Target Award.

c) Equitable Adjustment. The Committee shall have the discretion to make
equitable adjustments to Performance Goals in recognition of unusual or
non-recurring events affecting the Company, its financial statements or its
shares, in response to changes in applicable laws or regulations, or to account
for items of gain, loss or expense determined to be extraordinary or unusual in
nature or infrequent in occurrence or related to the acquisition, disposition or
discontinuance of a business or a segment of a business, or related to a change
in accounting principles, or to reflect capital changes.

d) Certification and Restrictions on Amount of Awards. Following the end of each
Performance Period, the Committee shall be required to certify whether and the
extent to which the Performance Goal for the Performance Period was satisfied
before any Award is paid to any Participant.

With respect to any Performance Period, at any time before an Award for such
Performance Period is paid, the Committee may establish a ceiling on the
aggregate amount which may be paid out in Awards for such Performance Period. In
the event that such a limit is established for any Performance Period, the
Awards otherwise payable to all Participants for such Performance Period shall
be reduced pro-rata.

The amount of any Award may be pro-rated for any period of time during which the
Participant was not an active employee of the Company or any of its
Subsidiaries, including leaves of absence and other periods as may be determined
by the Company in its discretion.

e) Maximum Target Award. In no event shall the total amount of Target Awards
granted to any Participant pursuant to the Plan in any calendar year exceed
$3,000,000.

f) Delegation to Management. The Committee shall have the authority to delegate
to the executive officers of the Company the authority to issue Target Awards to
Participants, other than executive officers.

Section 6. CALCULATION OF AMOUNT OF AWARDS

The amount of Awards payable for a Performance Period will be calculated as soon
as practicable following the close of each Performance Period, in accordance
with the provisions of Section 8 of this plan.

Section 7. VESTING

Subject to the remaining provisions of the Plan, and subject to the authority of
the Committee to authorize a different vesting schedule at

 

4



--------------------------------------------------------------------------------

the time it authorizes the granting of a Target Award, Awards shall become
vested only if the Participant remains continuously employed with the Company
from the date the Participant receives a Target Award, in accordance with the
following schedule:

 

Vesting Date

   Vested Percentage % of
Award (Cumulative)  

1st Anniversary of Target Award

   0 %

2nd Anniversary of Target Award

   25 %

3rd Anniversary of Target Award

   50 %

4th Anniversary of Target Award

   100 %

Section 8. PAYMENT OF AWARDS

Awards will be paid in cash on or after January 1st and on or before March 15th
of the calendar year immediately following the end of the last fiscal year on
which the award is based, but not prior to certification of the Company’s
results by its independent auditors for all years of the Performance Period.
Subject to the provisions of Section 9, a Participant will be entitled to
payment of an Award only if the Participant has been continuously employed by
the Company throughout the Performance Period and is still in the employ of (and
has not delivered notice of resignation to) the Company on the date of payment
of the Award). The Company will withhold from payments all applicable taxes as
may be required by applicable law.

Section 9. TERMINATION OF EMPLOYMENT DURING A PERFORMANCE PERIOD

(a) Death or Disability. Effective for target awards made before July 19, 2004,
if a Participant’s employment is terminated as a result of death or disability
at any time after the first two years of a Performance Period (and before
completion of the Performance Period), such Participant or Participant’s estate
shall be entitled to receive the Award such Participant would have been entitled
to receive, pro-rated to reflect the actual amount of time that such person was
a Participant in the Plan for such Performance Period, valued and payable as
determined by the Administrative Committee as soon as practicable following the
end of the calendar quarter that includes the date of the Participant’s date of
death. Effective for target awards made on or after July 19, 2004, if a
Participant’s employment is terminated as a result of death or disability at any
time after the first two years of a Performance Period (and before completion of
the Performance Period), such Participant or Participant’s estate shall be
entitled to receive the entire Award such Participant would have been entitled
to, based on Company performance and payable at the time Awards are paid to all
other Participants for such Performance Period. If a Participant’s employment is
terminated as a result of death or disability at any time during the first two
years of a Performance Period (and before completion of the Performance Period),
such Participant shall be entitled to receive a pro-rated Award, based on the
number of whole months in the Performance Period prior to the Participant’s
termination, based on Company performance and payable at the time Awards are
paid to all other Participants for such Performance Period.

(b) Retirement after first two years of a Performance Period. If a

 

5



--------------------------------------------------------------------------------

Participant’s employment is terminated on account of Retirement at any time
after the first two years of a Performance Period (and before completion of the
Performance Period), such Participant shall be entitled to receive the entire
Award such Participant would have been entitled to, based on Company performance
and payable at the time Awards are paid to all other Participants for such
Performance Period.

(c) Other Termination of Employment. If a Participant’s employment is terminated
for any reason other than death, disability or Retirement at any time after the
first two years of a Performance Period (and before completion of the
Performance Period), such Participant shall be entitled to receive the Award
such Participant would have been entitled to, multiplied by the Participant’s
vested percentage at the time of termination, based on Company performance and
payable at the time Awards are paid to all other Participants for such
Performance Period.

(d) Termination of Employment After the End of a Performance Period but Prior to
Payment. If, after the completion of a Performance Period and before the payment
of an Award, a Participant’s employment with the Company terminates by reason of
the Participant’s death, Disability or Retirement, the Participant shall be
entitled to the payment of any Award for such Performance Period. Any Award
payable to a deceased Participant shall be paid to the Participant’s estate.

Section 10. AMENDMENTS, MODIFICATIONS, AND TERMINATION OF THE PLAN

The Committee may terminate, modify or amend the Plan at any time, provided that
such action shall not affect the rights of the Plan Participants to awards that
were granted prior to the date of such termination, modification or amendment.

Section 11. NO RIGHT TO CONTINUED EMPLOYMENT

The designation of an employee as a Participant for any Performance Period or
the receipt of an award by a Participant shall not give the Participant any
right to continued employment by the Company for any period of time, and the
right to dismiss any employee is specifically reserved by the Company.

Section 12. CHANGE IN CONTROL

In the event of a Change in Control, all Awards shall become fully payable
within seventy (70) days following such Change in Control, and the value of all
Awards shall be determined by the Committee as soon as practicable following the
end of the calendar quarter immediately preceding the Change in Control.

Section 13. GOVERNING LAW

The Plan shall be construed and its provisions enforced and administered in
accordance with the laws of the State of California.

 

6